DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 6 May 2022.
Claims 1, 6, 7, 9, and 14-15  are amended.
Claims 1-15 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 6 May 2022:
a.	Rejections of the pending claims under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments.
b.	Applicant's arguments with respect to the 35 U.S.C. 102 and 103 rejections of the pending claims are moot in view of new grounds of rejection, as set forth below.
c.	Applicant's arguments with respect to the 35 U.S.C. 101 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 7-8 of Applicant’s remarks, Applicant argues that claims 1-8 are patent-eligible because the method steps could not be practically performed in the human mind.
	The Office respectfully disagrees with the above remarks. Independent claims 1, 6, and 7 recite a “knowledge graph” that “includes a number of vertices representing entities and a number of edges representing relations between the entities.” The broadest reasonable interpretation of the claimed “knowledge graph” encompasses a trivial case in which the graph consists of only a few vertices and a few edges between them. These claims further recite determining labels for each of the vertices, wherein the labels are in a particular sorted order, i.e. “descending order with regard to betweenness centrality.” For a trivial case of a few vertices and edges, a human could mentally visualize such a graph, and with the aid of pencil and paper, the person could label each vertex with a list of distances between a given vertex and the other vertices. Sorting each of these lists in descending order with regard to betweenness centrality could also be done by the person in his or her mind, with the aid of pencil and paper1. The claims fail to recite any method steps beyond determining labels for each of the vertices, and they fail to apply the knowledge graph, its vertices, edges, or labels to achieve any desired outcome or beneficial result. Hence, these claims amount to no more than a particular arrangement of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., memory, computer readable media, processor) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d)(II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.
As to dependent claims 2-5 and 8, these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. These claims further describe the knowledge graph and/or its associated vertices, edges, and labels, but these claims fail to apply the knowledge graph to achieve any desired outcome or beneficial result. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to independent claims 1, 6, and 7, these claims recite a “knowledge graph” that “includes a number of vertices representing entities and a number of edges representing relations between the entities.” The broadest reasonable interpretation of the claimed “knowledge graph” encompasses a trivial case in which the graph consists of only a few vertices and a few edges between them. These claims further recite determining labels for each of the vertices, wherein the labels are in a particular sorted order, i.e. “descending order with regard to betweenness centrality.” For a trivial case of a few vertices and edges, a human could mentally visualize such a graph, and with the aid of pencil and paper, the person could label each vertex with a list of distances between a given vertex and the other vertices. Sorting each of these lists in descending order with regard to betweenness centrality could also be done by the person in his or her mind, with the aid of pencil and paper2. The claims fail to recite any method steps beyond determining labels for each of the vertices, and they fail to apply the knowledge graph, its vertices, edges, or labels to achieve any desired outcome or beneficial result. Hence, these claims amount to no more than a particular arrangement of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., memory, computer readable media, processor) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d)(II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.

	As to dependent claims 2-5 and 8, these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. These claims further describe the knowledge graph and/or its associated vertices, edges, and labels, but these claims fail to apply the knowledge graph to achieve any desired outcome or beneficial result. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan, Ning (Network backbone with applications in reachability and shortest path computation. Kent State University, 2012. Hereinafter referred to as Ruan) in view of Aberger, Christopher R. (A Relational Architecture for Graph, Linear Algebra, and Business Intelligence Querying. Stanford University, 2018. Hereinafter referred to as Aberger).
As to claim 1, Ruan teaches a computer implemented method (see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)) for enhancing a knowledge graph with labels, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), the method comprising:
determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order)
Ruan does not appear to explicitly disclose starting with a vertex with a highest number of edges pointing in and out of the vertex.
However, Aberger teaches starting with a vertex with a highest number of edges pointing in and out of the vertex (Note: As is well-known to those of ordinary skill in the art, in graph theory the terms “vertex” and “node” are used synonymously3, and the number of edges pointing in and out of a vertex/node is referred to as the vertex/node “degree.”4 See Aberger p. 71, last paragraph: node labels are sorted by descending degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruan to include the teachings of Aberger because ordering by degree provides the highest query performance for symmetrical queries (see Aberger p. 71, last paragraph).

As to claim 2, Ruan as modified by Aberger teaches wherein the distance between a pair of the vertices is a sum of weights of edges connecting the pair of the vertices (see Ruan paragraph spanning pages 13-14: for a weighted graph, each edge is assigned a weight, and the distance from a vertex u to a vertex v is the sum of the weights from each edge in the path from u to v).

As to claim 3, Ruan as modified by Aberger teaches further comprising: computing distances between vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices).

As to claim 4, Ruan as modified by Aberger teaches wherein each distance of the distances is computed by computing a smallest distance between a pair of the vertices (see Ruan paragraph spanning pages 13-14: the distance from a vertex u to a vertex v is the is the minimal length of all paths from u to v).

As to claim 5, Ruan as modified by Aberger teaches wherein the label of each vertex includes further information on predecessors of the vertex (see Ruan page 9: traversal of shortest path is determined based on labels of the vertices; and see Ruan page 97: traversal of tree by following predecessors).

As to claim 6, Ruan as modified by Aberger teaches a non-transitory computer-readable storage medium on which is stored a computer program (see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)) for enhancing a knowledge graph with labels, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), the computer program, when executed by a computer, causing the computer to perform:
determining a label for each vertex of the vertices  (see Ruan Fig. 13 on page 78: each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order).
Ruan does not appear to explicitly disclose starting with a vertex with a highest number of edges pointing in and out of the vertex.
However, Aberger teaches starting with a vertex with a highest number of edges pointing in and out of the vertex (Note: As is well-known to those of ordinary skill in the art, in graph theory the terms “vertex” and “node” are used synonymously5, and the number of edges pointing in and out of a vertex/node is referred to as the vertex/node “degree.”6 See Aberger p. 71, last paragraph: node labels are sorted by descending degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruan to include the teachings of Aberger because ordering by degree provides the highest query performance for symmetrical queries (see Aberger p. 71, last paragraph).

As to claim 7, Ruan teaches a system for enhancing a knowledge graph with labels, wherein the system comprises at least one memory unit for storing the Knowledge graph and/or least one non-transitory memory unit on which is stored a computer program for the enhancing of the knowledge graph with the labels (see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)), wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), and wherein the computer program, when executed by a computer, causing the computer to perform:
determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order).
Ruan does not appear to explicitly disclose starting with a vertex with a highest number of edges pointing in and out of the vertex.
However, Aberger teaches starting with a vertex with a highest number of edges pointing in and out of the vertex (Note: As is well-known to those of ordinary skill in the art, in graph theory the terms “vertex” and “node” are used synonymously7, and the number of edges pointing in and out of a vertex/node is referred to as the vertex/node “degree.”8 See Aberger p. 71, last paragraph: node labels are sorted by descending degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruan to include the teachings of Aberger because ordering by degree provides the highest query performance for symmetrical queries (see Aberger p. 71, last paragraph).

As to claim 8, Ruan as modified by Aberger teaches further comprising: a memory unit for storing the labels of the vertices (see Ruan Fig. 13 on page 78: each vertex is labeled; and see Ruan page 98, last paragraph: the method of the invention is embodied as a computer program written in the C++ programming language and executed by a server computer having processors and random access memory (RAM)).

Claims 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Publication No. 20080243811 A1, hereinafter referred to as He) in view of Ruan, Ning (Network backbone with applications in reachability and shortest path computation. Kent State University, 2012. Hereinafter referred to as Ruan) and Aberger, Christopher R. (A Relational Architecture for Graph, Linear Algebra, and Business Intelligence Querying. Stanford University, 2018. Hereinafter referred to as Aberger).
As to claim 9, He teaches a computer implemented method for keyword search over a knowledge graph, wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the Knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see He para. 0024: each node of Graph G is labeled), the method comprising the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords); and
determining a subgraph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree), wherein the step of determining the subgraph includes:
mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
determining a shortest path between each pair of the vertices based on the labels of the vertices (see He para. 0059-0060: the index structure captures shortest path information).
He does not appear to explicitly disclose wherein a label of each vertex includes a list of distances between the vertex and other vertices of a knowledge graph, wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices; and a subgraph of a knowledge graph that is minimal with regard to distances between vertices
However, Ruan teaches:
wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities, and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order);
determining a subgraph (see Ruan  Fig. 5 on page 43: the “reachability backbone,” as in Fig. 5(b), is a subgraph of an original graph, as in Fig. 5(a)), wherein the step of determining the subgraph includes:
determining a shortest path between each pair of the vertices based on the labels of the vertices (see Ruan paragraph spanning pages 40-41: determination of the reachability backbone is based on computing of shortest path distance), such that the subgraph of the knowledge graph is minimal with regard to distances between the vertices (see Ruan page 41, last paragraph: the reachability backbone is a minimal graph structure; and see Ruan page 42, last paragraph: the reachability backbone is defined based on the distance between vertices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Ruan because “backbone structures serving as concise representative of massive graphs can be utilized to scale various graph processing tasks, which otherwise could only be performed on smaller graphs” (see Ruan paragraph spanning pages 1-2).
He as modified by Ruan does not appear to explicitly disclose starting with a vertex with a highest number of edges pointing in and out of the vertex.
However, Aberger teaches starting with a vertex with a highest number of edges pointing in and out of the vertex (Note: As is well-known to those of ordinary skill in the art, in graph theory the terms “vertex” and “node” are used synonymously9, and the number of edges pointing in and out of a vertex/node is referred to as the vertex/node “degree.”10 See Aberger p. 71, last paragraph: node labels are sorted by descending degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan to include the teachings of Aberger because ordering by degree provides the highest query performance for symmetrical queries (see Aberger p. 71, last paragraph).

As to claim 10, He as modified by Ruan and Aberger teaches wherein the step of determining the shortest path between each pair of vertices includes determining common vertices for the pair of vertices by using information on predecessors of the vertices in the labels of the vertices (see Ruan page 73, five lines from bottom of page: a shortest path query between vertices u and v is based on common intermediate vertices listed in the labels of the vertices).

As to claim 11, He as modified by Ruan and Aberger teaches wherein the step of determining the shortest path between each pair of vertices includes repeatedly following predecessors stored in the labels of the vertices (see Ruan page 9: traversal of shortest path is determined based on labels of the vertices; and see Ruan page 97: traversal of tree by following predecessors).

As to claim 14, He teaches a non-transitory computer readable storage medium on which is stored a computer program for keyword search over a knowledge graph  (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention), wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see He para. 0024: each node of Graph G is labeled), the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords); and
determining a subgraph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree), wherein the step of determining the subgraph includes:
mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and determining a shortest path between each pair of the vertices based on the labels of the vertices (see He para. 0059-0060: the index structure captures shortest path information).
He does not appear to explicitly disclose wherein a label of each vertex includes a list of distances between the vertex and other vertices of a knowledge graph, wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices; and a subgraph of a knowledge graph that is minimal with regard to distances between vertices
However, Ruan teaches:
wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities, and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order);
determining a subgraph (see Ruan  Fig. 5 on page 43: the “reachability backbone,” as in Fig. 5(b), is a subgraph of an original graph, as in Fig. 5(a)), wherein the step of determining the subgraph includes:
determining a shortest path between each pair of the vertices based on the labels of the vertices (see Ruan paragraph spanning pages 40-41: determination of the reachability backbone is based on computing of shortest path distance), such that the subgraph of the knowledge graph is minimal with regard to distances between the vertices (see Ruan page 41, last paragraph: the reachability backbone is a minimal graph structure; and see Ruan page 42, last paragraph: the reachability backbone is defined based on the distance between vertices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Ruan because “backbone structures serving as concise representative of massive graphs can be utilized to scale various graph processing tasks, which otherwise could only be performed on smaller graphs” (see Ruan paragraph spanning pages 1-2).
He as modified by Ruan does not appear to explicitly disclose starting with a vertex with a highest number of edges pointing in and out of the vertex.
However, Aberger teaches starting with a vertex with a highest number of edges pointing in and out of the vertex (Note: As is well-known to those of ordinary skill in the art, in graph theory the terms “vertex” and “node” are used synonymously11, and the number of edges pointing in and out of a vertex/node is referred to as the vertex/node “degree.”12 See Aberger p. 71, last paragraph: node labels are sorted by descending degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan to include the teachings of Aberger because ordering by degree provides the highest query performance for symmetrical queries (see Aberger p. 71, last paragraph).

As to claim 15, He teaches a system for keyword search over a knowledge graph, wherein the system comprises at least one memory unit for storing a set of keywords and/or least one non-transitory memory unit on which is stored a computer program for the keyword search over the knowledge graph, for keyword search over a knowledge graph (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention), wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see He para. 0024: each node of Graph G is labeled), when the computer program, when executed by a computer, causes the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords); and
determining a subgraph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree), wherein the step of determining the subgraph includes:
mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
determining a shortest path between each pair of the vertices based on the labels of the vertices (see He para. 0059-0060: the index structure captures shortest path information).
He does not appear to explicitly disclose wherein a label of each vertex includes a list of distances between the vertex and other vertices of a knowledge graph, wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices; and a subgraph of a knowledge graph that is minimal with regard to distances between vertices
However, Ruan teaches:
wherein the knowledge graph includes a large number of vertices representing entities and a large number of edges representing relations between the entities, and the knowledge graph is enhanced with labels by determining a label for each vertex of the vertices (see Ruan Fig. 13 on page 78: graph with vertices and edges, each vertex is labeled), wherein the label of each vertex includes a list of distances between the vertex and other vertices of the knowledge graph (see Ruan page 76, last paragraph: each vertex is labeled with a list of distances between the vertex and other vertices), wherein the distances are sorted in descending order with regard to betweenness centrality of the vertices (see Ruan page 122, under the heading “Vertex Betweenness Criterion”: vertices are sorted based on their betweenness centrality in descending order);
determining a subgraph (see Ruan  Fig. 5 on page 43: the “reachability backbone,” as in Fig. 5(b), is a subgraph of an original graph, as in Fig. 5(a)), wherein the step of determining the subgraph includes:
determining a shortest path between each pair of the vertices based on the labels of the vertices (see Ruan paragraph spanning pages 40-41: determination of the reachability backbone is based on computing of shortest path distance), such that the subgraph of the knowledge graph is minimal with regard to distances between the vertices (see Ruan page 41, last paragraph: the reachability backbone is a minimal graph structure; and see Ruan page 42, last paragraph: the reachability backbone is defined based on the distance between vertices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Ruan because “backbone structures serving as concise representative of massive graphs can be utilized to scale various graph processing tasks, which otherwise could only be performed on smaller graphs” (see Ruan paragraph spanning pages 1-2).
He as modified by Ruan does not appear to explicitly disclose starting with a vertex with a highest number of edges pointing in and out of the vertex.
However, Aberger teaches starting with a vertex with a highest number of edges pointing in and out of the vertex (Note: As is well-known to those of ordinary skill in the art, in graph theory the terms “vertex” and “node” are used synonymously13, and the number of edges pointing in and out of a vertex/node is referred to as the vertex/node “degree.”14 See Aberger p. 71, last paragraph: node labels are sorted by descending degree).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan to include the teachings of Aberger because ordering by degree provides the highest query performance for symmetrical queries (see Aberger p. 71, last paragraph).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over He, Ruan, and Aberger as applied to claim 9 above, and further in view of Chakrabarti et al. (U.S. Patent Application Publication No. 20150310073 A1, hereinafter referred to as Chakrabarti).
As to claim 12, He as modified by Ruan and Aberger does not appear to explicitly disclose further comprising: mapping keywords of a set of keywords to edges of a knowledge graph.
However, Chakrabarti teaches further comprising: mapping keywords of a set of keywords to edges of a knowledge graph (see Chakrabarti para. 0068 and 0072: mapping of keywords to edges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan and Aberger to include the teachings of Chakrabarti because it enables validation of answers to keyword queries over knowledge graphs (see Chakrabarti para. 0066-0072).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over He, Ruan, Aberger, and Chakrabarti as applied to claim 12 above, and further in view of Wu et al. (U.S. Patent Application Publication No. 20200125727 A1, hereinafter referred to as Wu).
As to claim 13, He as modified by Ruan, Aberger, and Chakrabarti does not appear to explicitly disclose wherein edges of a knowledge graph are transformed into vertices using graph sub division.
However, Wu teaches wherein edges of a knowledge graph are transformed into vertices using graph sub division (see Wu para. 0072-0073 and Figs. 6-7: Graph partitioning by cutting edges of the graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Ruan, Aberger, and Chakrabarti to include the teachings of Wu because graph partitioning enables separating a large graph into smaller, more manageable graphs that exhibit high similarity/connectedness (see Wu para. 0072-0073 and Figs. 6-7).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to computing betweenness centrality for search of a graph.
a.	“Calculating the betweenness centrality of this small graph?” Mathematics Stack Exchange. Published 26 March 2018 by Stack Exchange Inc. Accessed 2 July 2022 from https://math.stackexchange.com/questions/2707803/calculating-the-betweenness-centrality-of-this-small-graph
Teaches that betweenness centrality can be calculated by hand for a small graph (see pages 1-2).
b.	McFarland, David D. Course Materials for Sociology 112, Introduction to Mathematical Sociology. Chapter 6, “Centrality.” Published 1998. Accessed 2 July 2022 from https://www.sscnet.ucla.edu/soc/faculty/mcfarland/soc112/
Shows a simple graph, referred to as a “network, (see page 3). Exercise 1(c) requires calculating betweenness centrality scores of each node in the network by filling in a table (see pages 4-5. The answer to exercise1(c) is given on page 10.
c.	Du, Donglei. “Social Network Analysis: Centrality Measures.” Published 24 October 2018. Accessed on 2 July 2022 via the Internet Archive Wayback Machine from https://web.archive.org/web/20181024222251/https://www2.unb.ca/~ddu/6634/Lecture_notes/Lecture_4_centrality_measure.pdf
Teaches that “Betweenness centrality quantifies the number of times a node acts as a bridge along the shortest path between two other nodes.” (see slide 17) .
Teaches that betweenness centrality may be calculated by hand for a simple graph (see slides 20-21).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 See the following:
        “Calculating the betweenness centrality of this small graph?” Mathematics Stack Exchange. Published 26 March 2018 by Stack Exchange Inc. Accessed 2 July 2022 from https://math.stackexchange.com/questions/2707803/calculating-the-betweenness-centrality-of-this-small-graph
        Teaches that betweenness centrality can be calculated by hand for a small graph (see pages 1-2).
        McFarland, David D. Course Materials for Sociology 112, Introduction to Mathematical Sociology. Chapter 6, “Centrality.” Published 1998. Accessed 2 July 2022 from https://www.sscnet.ucla.edu/soc/faculty/mcfarland/soc112/
        Shows a simple graph, referred to as a “network, (see page 3). Exercise 1(c) requires calculating betweenness centrality scores of each node in the network by filling in a table (see pages 4-5. The answer to exercise1(c) is given on page 10.
        Du, Donglei. “Social Network Analysis: Centrality Measures.” Published 24 October 2018. Accessed on 2 July 2022 via the Internet Archive Wayback Machine from https://web.archive.org/web/20181024222251/https://www2.unb.ca/~ddu/6634/Lecture_notes/Lecture_4_centrality_measure.pdf
        Teaches that betweenness centrality may be calculated by hand for a simple graph (see slides 20-21).
        2 See the following:
        “Calculating the betweenness centrality of this small graph?” Mathematics Stack Exchange. Published 26 March 2018 by Stack Exchange Inc. Accessed 2 July 2022 from https://math.stackexchange.com/questions/2707803/calculating-the-betweenness-centrality-of-this-small-graph
        Teaches that betweenness centrality can be calculated by hand for a small graph (see pages 1-2).
        McFarland, David D. Course Materials for Sociology 112, Introduction to Mathematical Sociology. Chapter 6, “Centrality.” Published 1998. Accessed 2 July 2022 from https://www.sscnet.ucla.edu/soc/faculty/mcfarland/soc112/
        Shows a simple graph, referred to as a “network, (see page 3). Exercise 1(c) requires calculating betweenness centrality scores of each node in the network by filling in a table (see pages 4-5. The answer to exercise1(c) is given on page 10.
        Du, Donglei. “Social Network Analysis: Centrality Measures.” Published 24 October 2018. Accessed on 2 July 2022 via the Internet Archive Wayback Machine from https://web.archive.org/web/20181024222251/https://www2.unb.ca/~ddu/6634/Lecture_notes/Lecture_4_centrality_measure.pdf
        Teaches that betweenness centrality may be calculated by hand for a simple graph (see slides 20-21).
        3 Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/GraphVertex.html
        4 Weisstein, Eric W. "Vertex Degree." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/VertexDegree.html
        5 Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/GraphVertex.html
        6 Weisstein, Eric W. "Vertex Degree." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/VertexDegree.html
        7 Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/GraphVertex.html
        8 Weisstein, Eric W. "Vertex Degree." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/VertexDegree.html
        9 Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/GraphVertex.html
        10 Weisstein, Eric W. "Vertex Degree." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/VertexDegree.html
        11 Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/GraphVertex.html
        12 Weisstein, Eric W. "Vertex Degree." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/VertexDegree.html
        13 Weisstein, Eric W. "Graph Vertex." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/GraphVertex.html
        14 Weisstein, Eric W. "Vertex Degree." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/VertexDegree.html